Citation Nr: 1735836	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The Board remanded this case in August 2016 for further evidentiary development.  The Board finds that the RO did not substantially comply with the remand instructions.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the August 2016 remand.  See Stegall, supra.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as the RO failed to complete the requested development adequately.

As discussed in the Board's August 2016 remand, VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  38 C.F.R. § 3.159(c)(2) provides:

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to...records from other Federal agencies....VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

The VA Adjudication Manual includes procedures for requesting records from a federal entity, including requests for records from the National Personnel Records Center (NPRC) when federal civilian employment records are needed.  See M21-1, Section III.iii.1.C.2.b.  That provision provides:

The procedure described in the table below represents the minimum efforts VA must make in order to comply with the duty-to-assist requirements in 38 CFR 3.159.  If there is a reasonable expectation that development actions beyond those described in the table below could result in the procurement of records to support a pending claim, such additional actions should be taken.

Id. (emphasis added).  

The Veteran testified before the Board that he received annual hearing examinations during his post-service employment with the Department of Defense.  Accordingly, the August 2016 remand instructed (emphasis added):

Contact the Department of Defense and request the Veteran's employment records from 1980 to 2010 that are related to his hearing loss and tinnitus claims, including his annual audiological examination results.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

The RO directed multiple records requests seeking these Department of Defense records to the Office of Personnel Management (OPM) Retirement Operations Center.  A March 2017 report documents a negative response from that office indicating that there were no medical records in that office's custody, as the Veteran was not medically retired.  Accordingly, the RO employee concluded in that report that this request (pursuant to the remand) returned no records for the Veteran.

The Board finds that the RO did not substantially comply with the Board's August 2016 remand instructions and failed to satisfy the duty to assist in attempting to obtain the Veteran's outstanding, relevant Department of Defense personnel records.  Upon receiving the negative response from OPM, the RO should have attempted to obtain these records from the Department of Defense directly as instructed by the remand and the NPRC as instructed by the Manual.  Upon remand, the RO must attempt to obtain these records from these sources and clearly document any negative responses. 

The August 2016 remand also instructed the RO to request the Veteran's outstanding Department of Labor records regarding his Federal Employees' Compensation Act (FECA) claim.  The RO adequately documented its attempts to obtain these records, including a negative response indicating no records would be disclosed without a release.  In a September 2016 letter, the RO had requested releases needed to obtain records from non-VA providers; the Veteran did not respond or submit a completed release.  As this matter is being remanded for the reasons discussed above, the Veteran should be afforded another opportunity to provide the necessary authorization.  

Finally, all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the (1) Department of Defense and (2) any other appropriate records depository and request the Veteran's employment records from 1980 to 2010 that are related to his hearing loss, including his annual audiological examination results.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  

The RO must follow the guidelines set forth in 38 C.F.R. § 3.159(c)(2) and VA Adjudication Manual, M21-1, Section III.iii.1.C.2.b., including that Manual provision's guidance regarding specific requirements for third party requests for federal civilian employment records.  

If the RO concludes that it is reasonably certain that these records do not exist or further efforts to obtain them would be futile, then the Veteran and his representative should be notified.

2. Ask the Veteran to complete a release form so the RO can re-request his Department of Labor records developed in connection with the Veteran's claim under the Federal Employees' Compensation Act in 2010.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

The RO must follow the guidelines set forth in 38 C.F.R. § 3.159(c)(2) and VA Adjudication Manual, M21-1, Section III.iii.1.C.2.b.  

If the RO concludes that it is reasonably certain that these records do not exist or further efforts to obtain them would be futile, then the Veteran and his representative should be notified.

3. Obtain all VA treatment records from the North Florida/South Georgia Veterans Health System (including (1) the Gainesville VAMC and (2) The Villages CBOC) from January 2011 to the present.

4. If any of the above records are obtained, the RO should consider whether the additional evidence warrants seeking an addendum VA opinion and/or examination.

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

